United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2043
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Maurice Wilkins,                         *
also known as Face,                      *        [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: April 27, 2006
                                 Filed: May 5, 2006
                                  ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Maurice Wilkins pleaded guilty to conspiring to distribute 50 grams or more
of cocaine base, in violation of 21 U.S.C. § 846, and the district court1 sentenced him
to 210 months in prison and 5 years of supervised release. On appeal, he challenges
the district court’s denial of his motion to withdraw his guilty plea.




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       We conclude that the district court did not abuse its discretion by denying
Mr. Wilkins’s motion to withdraw his guilty plea because he did not establish a fair
and just reason for withdrawing it. See Fed. R. Crim. P. 11(d)(2)(B); United States
v. Austin, 413 F.3d 856, 857 (8th Cir. 2005) (per curiam) (standard of review). After
listening to Mr. Wilkins’s testimony and the testimony of his former attorney, the
district court credited the attorney’s version of events. See United States v. Zavala,
427 F.3d 562, 565 (8th Cir. 2005) (district court's determination of witness credibility
is virtually unreviewable on appeal).

       To the extent that Mr. Wilkins seeks to raise an independent claim of
ineffective assistance of counsel, he must do so in a 28 U.S.C. § 2255 motion rather
than in this direct appeal. See United States v. Turner, 431 F.3d 332, 336 n.4 (8th
Cir. 2005).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -2-